Citation Nr: 1212425	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ankle disability, claimed as due to service-connected disabilities.

2.  Entitlement to an increased disability rating for residuals, fracture, left os calcis, currently rated as 20 percent disabling. 

3.  Entitlement to an increased disability rating for laxity of left knee ligaments with genu varum, traumatic arthritis, currently rated as 40 percent disabling.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion prior to October 22, 2007.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion from October 22, 2007 to December 11, 2009.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion from December 12, 2009.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions separately issued in November 2005, January 2006, and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

By way of procedural history, the Veteran's claims for increased disability ratings for laxity of the left knee ligaments with genu varum and traumatic arthritis (left knee disability) and for residuals from a fracture of the left os calcis (left ankle disability), were received by VA in July 2005.  The Veteran's claim for service connection for a right ankle disorder, claimed as secondary to service-connected disabilities, was separately received by VA in April 2006.

A November 2005 rating decision denied the Veteran's claim for an increased disability rating for his left ankle disability.  With respect to the Veteran's left knee disability, VA proposed to reduce the assigned disability rating from 40 percent to 10 percent.  Later that month, the Veteran filed a Notice of Disagreement that was responsive to both issues.  In January 2006, VA issued a new rating decision which effectuated the proposed reduction of the Veteran's disability rating for his left knee disability from 40 percent to 10 percent, to be effective from April 1, 2006.  A renewed Notice of Disagreement contesting the effectuated reduction in the disability rating for the Veteran's laxity of the left knee ligaments with genu varum and traumatic arthritis (left knee disability) was received from the Veteran in February 2006.  The Veteran's claim for service connection for a right ankle disorder, claimed as secondary to service-connected disabilities, was initially adjudicated and denied in an August 2006 rating decision.  A Notice of Disagreement as to that issue was received by VA later that month.  

In December 2006, VA issued a Statement of the Case which continued to deny the Veteran's claims as to each of the issued identified above.  Subsequently, a substantive appeal, via VA Form 9, was received from the Veteran in February 2007.  Accordingly, the Veteran successfully perfected his appeal as to the above issues in a timely manner.

The Veteran testified at a July 2009 Travel Board hearing that was held before the undersigned Acting Veterans Law Judge (AVLJ) at the Nashville RO.  Subsequently, the matter was certified to the Board.  In a September 2009 remand, the Board determined that an implicit claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised by the evidence related to the Veteran's claims for higher disability ratings for his left ankle and left knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Board also asserted jurisdiction over the issue of the Veteran's entitlement to TDIU.  All issues on appeal were subsequently remanded for further development, to include:  efforts to obtain records pertaining to VA treatment received by the Veteran from January 2009 to the present; scheduling the Veteran for VA orthopedic examinations to determine the nature and severity of the Veteran's left knee and left ankle disabilities, as well as the nature and etiology of the Veteran's right ankle disorder; and readjudication of the issues by the RO. The Board is satisfied that the development action directed in its September 2009 has been performed.

After the development action directed in the Board's September 2009 were performed, VA issued a July 2010 rating decision which fully restored the Veteran's 40 percent disability rating for his left knee disability, effective from April 1, 2006.  Although the Veteran's original 40 percent disability rating for laxity of the left knee ligaments with genu varum and traumatic arthritis (left knee disability) has been restored, the Board notes that the Veteran's July 2005 claim for an increased disability rating for that disorder remains pending.  Accordingly, the Board maintains jurisdiction as to that issue, in addition to the Veteran's claims of entitlement to service connection for a right ankle disability, claimed as due to service-connected disabilities; an increased disability rating for residuals, fracture, left os calcis, currently rated as 20 percent disabling; and TDIU.

As a final preliminary matter, the Board notes that the Veteran's appeal also initially included the issues of entitlement to service connection for hypertension; coronary artery disease; and open-angle glaucoma, claimed as secondary to diabetes mellitus, type II.  A claim asserting those issues was received by VA in April 2007 and was denied in a December 2007 rating decision.  A timely Notice of Disagreement as to those issues was received by VA in May 2008.  In October 2008, the Veteran was provided a Statement of the Case which continued to deny the Veteran's claim as to those issues.  The Veteran did not, however, subsequently perfect his appeal as to those issues by filing a substantive appeal.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Accordingly, the Board declines to exercise jurisdiction over the issues of the Veteran's entitlement to service connection for hypertension, coronary artery disease and open-angle glaucoma, claimed as secondary to diabetes mellitus, type II.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed).

In view of the foregoing procedural claims history, the Board is prepared to proceed with its consideration on appeal as to the issues identified on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran has received a diagnosis of right ankle osteoarthritis which has been shown to have resulted from his service-connected disabilities in his bilateral knees and left ankle.

2.  Throughout the course of the appeal period, the Veteran's service-connected residuals, fracture, os calcis, has been manifested by pain and diminished range of motion which includes plantar flexion to no less than 10 degrees and complete loss of dorsiflexion.

3.  The Veteran's left knee disabilities have not been productive of ankylosis, dislocation of the semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, recurring subluxation, or any instability; nor has the Veteran required surgery or in-patient treatment for his left knee disabilities.

4.  Throughout the course of the appeal period, the Veteran's laxity of left knee ligaments with genu varum, traumatic arthritis has been manifested by pain and loss of no more than 10 degrees of left leg extension.

5.  Prior to October 22, 2007, the Veteran's left knee limitation of flexion was manifested by pain and crepitus with flexion of the left leg to no less than 90 degrees. 

6.  From October 22, 2007 to December 11, 2009, the Veteran's left knee limitation of flexion was manifested by pain and crepitus with flexion of the left leg to 30 degrees.

7.  Since December 12, 2009, the Veteran's left knee limitation of flexion has been manifested by pain and crepitus with flexion of the left leg to no less than 40 degrees.

8.   The Veteran's service-connected disabilities include prostate cancer, rated as 100 percent disabling; left knee laxity with genu varum and traumatic arthritis, rated as 40 percent disabling; residuals from left os calcis fracture, rated as 20 percent disabling; low back disorder, secondary to left knee laxity with genu varum and traumatic arthritis, rated as 20 percent disabling; diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; ischemic heart disease, secondary to herbicide exposure, rated as 10 percent disabling; right knee patellar tendonitis, secondary to residuals from left os calcis fracture, rated as 10 percent disabling; and loss of flexion of the left knee, rated as 10 percent disabling.

9.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 100 percent.

10.  The evidence of record does not show that the Veteran's disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability, claimed as due to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a disability rating in excess of 20 percent for residuals, fracture, left os calcis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5273 (2011). 

3.  The criteria for an initial rating in excess of 40 percent for laxity of left knee ligaments with gen varum, traumatic arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011). 

4.  For the period before October 22, 2007, the criteria for an initial disability rating higher than 10 percent for left knee limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

5.  For the period from October 22, 2007 to December 11, 2009, the criteria for an initial disability rating of 20 percent, and no more, for left knee limitation of flexion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

6.  For the period from December 12, 2009, the criteria for an initial disability rating of 20 percent, and no more, for left knee limitation of flexion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011). 

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claims of entitlement for increased disability ratings for residuals, fracture, left os calcis; laxity of left knee ligaments with genu varum, traumatic arthritis; and left knee limitation of flexion, a letter mailed to the Veteran in August 2005 notified him of the information and evidence needed to substantiate his claims.  A separate notice letter in that regard, with respect to the Veteran's claims for service connection for a right ankle disability and for TDIU, was mailed in April 2006.  Both notice letters also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's November 2005 and August 2006 rating decisions.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, identified and pertinent VA and private treatment records, and employment records have been obtained and associated with the claims file.  Additionally, VA examinations of the Veteran's joints to determine the severity of the Veteran's disabilities in his knees and ankles were performed in October 2005, March 2008, and December 2009.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, are fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Right Ankle Disability, Claimed as Due to Service-connected Disabilities

In his April 2006 claim, the Veteran generally asserts entitlement to service connection for a right ankle disorder that resulted from service-connected disabilities of his low back, right knee, left knee, and left ankle.  In a May 2006 statement, the Veteran alleged that his left leg is shorter than his right leg and that he ambulates with a limp, thus placing pressure on his right ankle.  The Veteran also noted that his occupation as a custodian required him to walk for eight hours a day while pushing, pulling, bending, lifting, squatting, and kneeling and that doing so has impacted his right ankle.

Based upon the evidence of record, the Board finds that the Veteran is entitled to service connection for right ankle osteoarthritis.  In this regard, the Board notes that the post-service treatment records show a diagnosis of such a disorder, and further, indicate that the right ankle osteoarthritis is as likely as not a result of the Veteran's service-connected disabilities in his low back, right knee, left knee, and left ankle.

Post-service VA treatment records reflect initial complaints of right ankle pain and swelling beginning in May 1995.  X-rays taken at that time revealed osteopenia and a separate bone fragment at the medial malleolus that was thought at that time to represent a previous and un-united fracture.

At a December 2009 VA examination, the Veteran continued to report right ankle pain and stated that such symptoms had been ongoing for approximately 15 years.  An examination of the right ankle once again revealed tenderness over the anterior tibiotalar joint with decreased right ankle motion.  Once again, the Veteran's diagnosis of right ankle osteoarthritis was confirmed by the VA examiner.  In a May 2010 addendum report, the VA examiner opined that the conditions in the Veteran's left lower extremity "may require him to place additional stress on the right lower extremity and thus may hasten the progression of right ankle arthritis or worsen the symptomatology of the ankle arthritis."  

In general medical opinions that are equivocal in nature, such as those expressed in speculative language (i.e., "could have caused", "may have caused", etc.) do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the VA examiner's December 2009 opinion that the Veteran's right ankle osteoarthritis "may have" been hastened by disabilities in his left leg would not appear to provide the level of certainty necessary to permit VA to reach a determination as to the etiology of the Veteran's right ankle osteoarthritis.  Moreover, to the extent that the VA examiner opined that the Veteran's left leg disabilities may have hastened the veteran's right ankle osteoarthritis, the VA examiner does not appear to offer an opinion as to the actual question that is the essence of this case; that is, he does not opine as to whether the Veteran's right knee osteoarthritis was caused by or resulted from his left leg disabilities.

Nonetheless, the Board notes that the evidence in the claims file does not show that the Veteran incurred a separate or intervening trauma or injury to his right ankle that might otherwise explain the diagnosed osteoarthritis in his right ankle.  In fact, the only evidence in this regard appears to be the Veteran's assertions that his left leg disabilities have caused an altered gait that has affected his right ankle.  The Veteran also contends that dealing with such an altered gait over the course of eight hour work days in which he performed frequent pushing, pulling, bending, lifting, squatting, and kneeling activities have also impacted his right ankle.  These assertions are generally consistent with other evidence in the record, which shows that he worked as a custodian in the employment of the United States Postal Service from 1968 to 2010.  Post-service VA and private treatment records also consistently show that the Veteran moved with an altered gait.  Moreover, even though the VA examiner's December 2009 opinion does not address the etiology question that is necessary in this case, it does suggest that, at a minimum, the condition of the Veteran's right ankle was impacted by the disabilities in his left leg.  This opinion is not contradicted by other evidence to the contrary, and certainly, there is no evidence in the claims file that would rule out an etiological relationship between the Veteran's right ankle osteoarthritis and his service-connected low back, right knee, left knee, and left ankle disabilities.

As such, the Board finds that the balance of the evidence is in relative equipoise as to the issue of whether the Veteran's right ankle osteoarthritis is caused by or due to the Veteran's service-connected disabilities, to include left knee laxity with genu varum and traumatic arthritis; residuals from left os calcis fracture; low back disorder, secondary to left knee laxity with genu varum and traumatic arthritis; right knee patellar tendonitis, secondary to residuals from left os calcis fracture; and loss of flexion of the left knee.  Accordingly, the Board grants the Veteran the benefit of the doubt as to that issue and resolves it in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).
 
In view of the foregoing, the Board finds that the Veteran is entitled to service connection for a right ankle disability, claimed as being due to service-connected disabilities.  To that extent, this appeal is granted in full.

As an ancillary matter, the Board notes that VA treatment records and private treatment records from Dr. N.H. and H.T.H., which pertain to treatment from 1997 through 2001, reflect that the Veteran was treated for right ankle pain and swelling which was diagnosed as flare-ups of gout.  Consistent with this diagnosis, private laboratory tests performed in June 2001 at Methodist Hospital Germantown revealed elevated uric acid levels.  The Board also observes that the Veteran has also received private and VA diagnoses of plantar fasciitis in his right foot.  The Board notes, however, that there is no evidence in the record which suggests that either the Veteran's gout and/or plantar fasciitis are separate manifestations of the Veteran's right ankle osteoarthritis or are otherwise related either to his service-connected disabilities or to an injury or illness incurred during active duty service.  Hence, to the extent that service connection is being granted with respect to the Veteran's right ankle, the Board wishes to clarify that the Veteran's gout condition and plantar fasciitis are not the basis for the service connection being granted in this case.

III.  Increased Disability Ratings

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim for increased ratings for residuals, fracture, left os calcis and for laxity of left knee ligaments with genu varum, traumatic arthritis was received by VA in July 2005, the Board's relevant focus is upon the evidence concerning the severity of those disabilities from July 2004 to the present.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

B.  Increased Disability Rating for Residuals, Fracture, Left Os Calcis, Currently Rated as 20 Percent Disabling

By the RO's most recent rating decision of November 2005, the Veteran has been assigned a 20 percent disability rating for residuals of a left os calcis fracture in the Veteran's left ankle pursuant by analogy to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5273.

Under DC 5273, which provides the rating criteria for malunion of the os calcis or astragalus and other analogous disorders, a maximum schedular 20 percent disability rating is assigned where the evidence shows a resulting marked deformity.  A higher schedular disability rating is not available under DC 5273.

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been expressly raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board does not find any other applicable diagnostic criteria for disabilities that are applicable and which may entitle the Veteran to a schedular disability rating higher than 20 percent.  In this regard, and as discussed below, the Veteran's left ankle disability has not been productive of any ankylosis.  Hence, although higher disability ratings are available under DC 5270 (pertaining to ankylosis of the ankle) and DC 5272 (pertaining to ankylosis of the subastragalar or tarsal joint), neither of those criteria may be used in rating the Veteran's left ankle disability.  Although DC 5271 provides rating guidelines based upon loss of ankle motion, the schedular ratings under those criteria do not exceed 20 percent.  Hence, application of DC 5271 does not assist the Veteran in his claim for a higher disability rating in this case.  Finally, the evidence does not show that the Veteran has undergone an astragalectomy or surgery of any kind on his left ankle.  As such, DC 5274 is also not applicable in this case, and moreover, does not provide for a schedular disability rating higher than 20 percent.  Accordingly, the Veteran's service-connected residuals from left os calcis fracture cannot be assigned a disability rating higher than 20 percent unless the evidence establishes a basis for the assignment of an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  By contrast, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the post-service treatment records which pertain to treatment since July 2004 reflect ongoing complaints of left ankle pain, markedly diminished motion, and radiologically confirmed findings of left ankle osteoarthritis.  At an October 2005 VA treatment, the Veteran demonstrated the complete absence of any dorsiflexion and 20 degrees of plantar flexion.  At that time, the Veteran's VA physician concurred that prolonged standing, walking, kneeling, lifting, pushing, pulling, and driving would aggravate his condition.

At an October 2005 VA examination of the left ankle, the Veteran stated that he remained gainfully employed with the United States Postal Service, but had not worked the past month due to the unavailability of modified duty work.  With regard to his symptoms, he reported that he experienced pain in his left ankle after repetitive motion.  On examination, the Veteran was noted as ambulating with a cane and demonstrating an antalgic gait.  A boot was observed on the Veteran's left foot.  The left ankle was tender to palpation at the calcaneous and at the medial and lateral malleolus.  Demonstrated range of motion included active plantar flexion to 30 degrees and was short of neutral by 10 degrees.  No pain was reported with motion, however, repetitive motion was productive of ankle joint pain.  No further loss of motion was noted after repetition, nonetheless,  the examiner opined that it is conceivable that the Veteran's left ankle pain could further limit left ankle, particularly after being on his feet for any length of time or for any distance.  No instability was observed in the ankle on valgus or varus testing; also anterior or posterior instability was absent.  Mild tissue swelling was noted over the ankle, but without evidence of joint effusion.  X-rays of the ankle revealed mild degenerative changes at the talotibular joint and subtalar joint, but did not reveal any evidence of fracture or dislocation.

In March 2006, the Veteran returned for VA treatment complaining of left ankle pain.  At that time, he demonstrated left ankle plantar flexion from zero to 25 degrees.  At that time, cortisone shots were recommended to control pain symptoms in the Veteran's left ankle.  Six months later, in September 2006, the Veteran again demonstrated the complete absence of dorsiflexion with plantar flexion to 25 degrees with good subtalar motion.  On examination, the Veteran was neurovascularly intact.  The Veteran was diagnosed with moderate left ankle and taloavicular posttraumatic arthritis.

At an October 2007 VA treatment, the Veteran demonstrated left ankle dorsiflexion to 3 degrees and plantar flexion to 10 degrees and he was placed at maximum medical improvement.  VA physicians confirmed the Veteran's permanent work restrictions of no prolonged standing, walking, kneeling, lifting, pushing, pulling, driving, or climbing.  These restrictions appear to be attributable to a combination of the Veteran's service-connected disabilities.

At a March 2008 VA examination, the Veteran denied having any prior surgery for his left foot.  Reported symptoms include ankle pain which he rated as a nine out of ten in severity with daily flare-ups.  Occupationally, he reported that he was working at the Post Office at a sedentary position doing computer work.  Functionally, he stated that he had been using a cane for six years and had been wearing a boot on his left ankle for several years.  On examination of the left ankle, the Veteran was tender to palpation.  He was able to produce dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain being reported through all motion.  Repetitive motion testing of the left ankle was refused by the Veteran due to reported pain.  X-rays of the left ankle revealed moderate genu varum with talar fibular joint.  The examiner notes that, given the Veteran's reported pain with motion, it is conceivable that the Veteran's pain could further limit function of the left ankle, particularly after being on his feet for any length of time or for any distance.

In April 2008, the Veteran reported that his left ankle pain was "status quo."  Left ankle motion included dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  

In December 2009, the Veteran was afforded a new VA examination to assess the current severity of his left ankle disability.  At that time, he Veteran reported pain rated as an eight out of ten in severity, with continued flare-ups associated with long periods of standing and walking.  Functionally, the Veteran stated that he was able to walk less than 15 minutes at a time, or a distance of 50 feet, without having to rest.  Occupationally, he continued to report that he was working on a light-duty basis for the United States Postal Service, 40 hours per week.  An examination of the left ankle revealed range of motion which included zero to 15 degrees of plantar flexion.  Notable ankle joint effusion with severe irritability was present.  The Veteran was able to invert and evert his ankle to 10 degrees.

Subsequent treatment records in the claims file, which pertain to treatment through October 2011, are not revealing as to any changes in severity of the Veteran's left ankle disability.

The Board finds that referral of this matter for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted by the evidence in this case.  In doing so, the Board finds that the record does not show that the Veteran's residuals from left os calcis fracture are so exceptional or unusual as to warrant the assignment of a higher disability rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

Overall, the evidence in this case does not show that the available schedular evaluation for the Veteran's residuals from left os calcis fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under DC 5270 and DC 5272, however, the Veteran's disability is not productive of ankylosis.  The Board also finds that the overall disability picture shown in the evidence does not correspond to disability that would result from actual ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).  Although the records show that the Veteran's left ankle disability has been manifested by chronic pain and marked loss of motion, the evidence shows that the Veteran has maintained a degree of dorsiflexion and plantar flexion in his left ankle.   As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalization or surgery for his left ankle.  Although the evidence shows that the Veteran has required modifications to his work duties at least partially due to decreased left ankle function, the evidence shows that the Veteran maintained his employment with the United States Postal Service up through his retirement in 2010.  Overall, there is no indication that his left ankle disability has interfered with his employment to a degree that is over and above that which is already contemplated in the assigned 20 percent schedular disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected residuals, fracture, left os calcis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is not entitled to a disability rating higher than 20 percent for residuals, fracture, left os calcis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Increased Disability Ratings for Left Knee Disabilities

As discussed above, the Veteran has received separate disability ratings of 40 percent for laxity of left knee ligaments with genu varum, traumatic arthritis, effective from January 27, 2000, and 10 percent for left knee limitation of flexion, effective from December 12, 2009.  For ease of reference, the Board will address each separate left knee disability rating in this section in turn, followed by a history of the relevant left knee treatment reflected by the evidence in the claims file.



Left Knee Treatment History

By way of treatment history for the Veteran's left knee, post-service VA and private treatment records in the claims file, which pertain to treatment from January 2004 through October 2011, reflect continuous complaints of chronic left knee pain with varus alignment noted on examination.  Nonetheless, periodic range of motion testing of the left knee has not revealed the loss of motion contemplated for higher disability ratings in this case under DCs 5260 and 5261.

VA treatment records from March 2005 revealed that the Veteran was able to produce full left leg extension to zero degrees and left leg extension to 120 degrees.  Subsequent treatment records reflect diminishing left leg flexion and some loss of left leg extension which appears to range from full to a loss of 10 degrees of extension.  In this regard, a September 2005 private examination by Dr. J.J.L. revealed left leg flexion to 95 degrees and a loss of 10 degrees of extension.

At an October 2005 VA examination of his left knee, the Veteran reported loss of left knee motion and pain that was present after repetitive movement of his left knee.   Concerning treatment, he stated that his treating physicians had discussed the possibility of left knee replacement surgery, but that he wished to proceed with conservative treatment.  Occupationally, he reported that he had been gainfully employed with USPS since 1968, but did not work the prior month because of the unavailability of light duty at his place of work.  On examination, the Veteran was noted to be using a cane, walking with an antalgic gait, and wearing a boot on his left foot.  Demonstrated range of motion of the left knee included active flexion to 100 degrees, with pain reported over the final 30 degrees of motion.  Extension of the left leg was full to zero degrees.  Although repetitive motion testing confirmed the presence of pain, no further loss of motion was noted.  The examiner opined, however, that it was conceivable that the Veteran's reported pain after repetition could result in further limitation of function of the left knee, particularly after being required to be on his feet for any length of time or for any distance.  In terms of stability, the examiner acknowledged that a ligamentous examination of the left knee was difficult because of guarding by the Veteran; nonetheless, the examiner noted that he did not detect any ligamentous laxity upon varus or valgus stress testing.  The examiner also did not observe any significant disability with anterior and posterior drawer tests and Lachman's testing.  McMurray's testing was productive of pain.  A physical examination of the left knee revealed that the Veteran was tender to palpation over the patellar facets and the medial and lateral joint lines.  Crepitus was also present throughout motion of the left knee.  X-rays of the left knee revealed degenerative changes at the medial and lateral compartments with osteophyte formation and joint space narrowing of the patellofemoral joint.  However, no other bony or soft tissue abnormalities were observed.

Subsequent VA treatment records from March and September of 2006 document full left leg extension to zero degrees and left leg flexion to 90 degrees.  X-rays of the left knee taken at the September 2006 treatment revealed mild joint space narrowing of the medial and lateral compartments with varus alignment that was causing one centimeter of lateral subluxation.

VA treatment in October 2007 and April 2008 revealed left knee motion which included 30 degrees of flexion and a loss of 5 degrees of extension.  At his October 2007 treatment, the Veteran was placed at maximum medical improvement.  Permanent work restrictions which included refraining from prolonged standing, walking, kneeling, lifting, pushing, pulling, driving, or climbing were put in place.  At his April 2008 treatment, the Veteran reported his pain symptoms as remaining "status quo."  The subject of a possible left knee total replacement procedure was revisited; however, the Veteran was advised that he still was not considered a candidate for such a procedure.

At a March 2008 VA examination, the Veteran reported left knee pain rated as six out of ten in severity with daily flare-ups after activity.  Occupationally, he reported that he was still working at the Post Office and was performing sedentary computer work.  On examination of the left knee, the Veteran was able to produce full extension to zero degrees and flexion to 100 degrees.  Pain was reported throughout motion and the Veteran was unwilling to perform repetitive motion due to reported pain.  Once again, the examiner opined that it was conceivable that the Veteran's pain could further limit function of the left knee after periods of being on his feet.  Slight genu varum was noted again; however, no mention is made of any subluxation.  Once again, no instability was noted in association with varus or valgus stress testing.  Lachman's, drawer, and McMurray testing were also negative.  Left knee x-rays continued to show moderate lateral joint line narrowing and arthritis of the genu varum.
 
The Veteran returned to the VA facility in October 2008 for further follow-up of his left knee.  At that time, a fixed varus deformity was observed, and once again, no subluxation of the left knee was noted.  The Veteran was treated with Supartz fluid injection at that time, and again in November 2008.

At a May 2009 treatment, the Veteran demonstrated full left leg extension to zero degrees and flexion to 55 degrees with significant difficulty and guarding, presumably due to pain. An examination of the knee did not reveal any ligamentous laxity, although grinding and crepitus continued to be present.  McMurray's testing at that time was mildly positive, however, no locking of the knee observed.  A corstisone injection was administered in the left knee for relief of pain symptoms.

In December 2009, the Veteran was afforded another VA examination of his left knee.  At that time, he continued to report pain symptoms which he rated as an eight out of ten in severity, with flare-ups after prolonged standing or walking, and also while sitting in a flexed knee position for prolonged periods.  Functionally, the Veteran stated that he was able to walk less than 15 minutes at a time, or a distance of 50 feet, without having to rest.  Occupationally, he continued to report that he was working on a full-time light-duty basis for the United States Postal Service.  Range of motion testing of the left knee revealed full extension to zero degrees and flexion to 45 degrees.  Consistent with his prior examinations, no ligamentous laxity was observed to varus or valgus stress testing.  Significant pain and guarding was noted on examination.  McMurray's testing was positive for pain, which would appear to indicate the possible presence of torn cartilage.

In February 2010, the Veteran returned for VA treatment of his left knee.  He continued to report ongoing pain and stated that cortisone injections did not provide relief.  X-rays of the knee revealed moderate varus alignment, mild medial compartment joint space narrowing, mild lateral subluxation of the patella.  On examination, the Veteran was able to produce extension to zero degrees and flexion to 40 degrees.  The ligaments appeared to be stable, however, significant posterior effusion was present which was interpreted as showing a Baker's cyst.  McMurray's tests were once again positive and significant muscle strength weakness was noted in the left knee, ankle, and foot.  An MRI of the left knee performed in May 2010 revealed patella alta, mild effusion of the left knee joint, left knee osteoarthritis, complex medial meniscus tear, tendonopathy, and Baker's cyst.

Despite the findings from the May 2010 MRI, there is no indication in the subsequent records that the Veteran has required surgical intervention or other in-patient treatment.  A July 2010 VA treatment record reflects that the Veteran's left knee range of motion was actually improved in comparison to his previous VA treatments and December 2009 VA examination.  In this regard, the Veteran was able to produce full extension to zero degrees and flexion to 90 degrees.  The knee was observed as being in normal alignment and not demonstrating any ligamentous laxity.  At a February 2011 VA treatment, the Veteran did not have any new subjective complaints.  Demonstrated range of motion at that time included left leg flexion to 85 degrees and a loss of 5 degrees of extension.  Once again, no significant laxity was present upon valgus and varus stress testing.  Drawer testing continued to be negative.  A neurovascular examination revealed that the Veteran's sensation was intact.  Although the subject of surgical versus conservative treatment were discussed again, both the Veteran and his treating physicians opted to continue with conservative treatment at this point.

Laxity of Left Knee Ligaments with Genu Varum, Traumatic Arthritis

The RO has rated the Veteran's laxity of left knee ligaments with genu varum, traumatic arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.  Under DC 5261, which provides for disability ratings based upon loss of extension of the knee, a 40 percent disability rating is assigned in cases of leg extension limited to 30 degrees.  A maximum schedular disability rating of 50 percent is warranted where leg extension is limited to 45 degrees.  For VA purposes, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

Consistent with Schafrath, the Board has also considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are provided under DC 5055 (total knee replacement), 5256 (ankylosis of the knee) , 5258 (dislocated semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  Although the evidence shows that the Veteran's treating physicians have considered and discussed with the Veteran the possibility of a knee replacement procedure in the future, there is no evidence that he has undergone such a procedure.  As such, the criteria under DC 5055 do not apply in this case.  Similarly, the evidence does not show the presence of ankylosis, dislocated semilunar cartilage, nonunion or malunion of the tibia and fibula.  Hence, DCs 5256, 5258, and 5262 are also not applicable to the Veteran's specific left knee disability.  Finally, although the Board acknowledges that the post-service treatment records in this case consistently document findings of genu varum in the left knee, there is no evidence of genu recurvatum.  As such, DC 5263 is also not applicable.  Accordingly, the Veteran's left knee disability will be rated based upon loss of flexion and extension in accordance with DCs 5260 and 5261.

Insofar as the Veteran's loss of extension, the evidence shows that the Veteran has lost no more than 10 degrees of left leg extension over the course of the entire appeal period.  The Board is mindful that the Veteran's demonstrated left leg motion during testing has been consistently accompanied by subjectively reported pain.  In this regard, VA examiners from the Veteran's October 2005 and March 2008 BA examinations opined that it is conceivable that the Veteran's pain could result in further limitation of function in the left knee.  Nonetheless, even after taking the Veteran's reported pain into consideration, the Board still finds that the overall disability picture, insofar as the Veteran's laxity of left knee ligaments with genu varum, traumatic arthritis, is not commensurate to a loss of 45 degrees of extension, as required for the next highest disability rating of 50 percent under DC 5261.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  As such, the Board finds that the Veteran is not entitled to a disability rating higher than 40 percent for his service-connected laxity of left knee ligaments with genu varum, traumatic arthritis.

Initial Disability Rating for Left Knee Limitation of Flexion 

During the pendency of the Veteran's appeal, an October 2011 rating decision issued by the Appeals Management Center (AMC) awarded the Veteran a separate disability rating of 10 percent for loss of flexion of the left knee, effective from December 12, 2009, and rated according to the criteria under 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, a 10 percent disability rating is appropriate for disabilities that are manifested by flexion limited to 45 degrees.  A 20 percent disability rating is awarded where flexion of the leg is limited to 30 degrees.  A maximum schedular 30 percent disability rating is provided under the rating code where flexion is limited to 15 degrees.  As noted above, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

The evidence of record shows that the extent of demonstrated left leg flexion has ranged widely over the course of the appeal period.  As noted above, VA treatment records through September 2006, the September 2005 private examination by Dr. J.J.L., and the October 2005 VA examination report indicate left leg flexion that gradually diminished from 120 degrees to 90 degrees.  VA treatment in October 2007 revealed sharply diminished left knee flexion to only 30 degrees.  Interestingly, range of motion testing performed at the March 2008 VA examination revealed flexion to 100 degrees, which starkly contrasts to demonstrated flexion to only 30 degrees again, one month later in April 2008.  Subsequently treatment records indicate gradually improving left knee flexion through February 2011, but even these records reflect fluctuating range of motion findings.  In this regard, testing performed in May 2009 revealed 55 degrees of flexion.  At the December 2009 VA examination, flexion was only to 45 degrees.  In February 2010, demonstrated flexion decreased further to 40 degrees.  Range of motion testing performed only five months later in July 2010, revealed that the extent of the Veteran's left leg flexion returned to 90 degrees.  Repeated range of motion testing performed in February 2011 revealed left leg flexion to 85 degrees.

With regard to the appeal period before December 12, 2009, the extent of flexion demonstrated by the Veteran through September 2006 does not indicate a compensable disability rating under DC 5260.  However, the limited period from October 2007 up through his December 2009 VA examination, in which he demonstrated only 30 degrees of flexion, warrants the assignment of a 20 percent disability rating under DC 5260 for that staged period.  In view of the flexion  shown by the Veteran at his December 2009 VA examination and at the February 2011 VA treatment, the Board finds that the Veteran's left knee limitation of flexion disability does not warrant a disability rating higher than 10 percent for the staged period beginning from his December 2009 VA examination.

Once again, the Board notes that the Veteran has continuously reported left knee pain with motion and prolonged standing and walking throughout the course of his appeal.  Although the VA examiner from his October 2005 and March 2008 BA examinations opined that it is conceivable that the Veteran's pain could result in further limitation of function in the left knee, there is no indication in the record that the Veteran's pain resulted in any actual further loss of motion or function.  Moreover, given the extent of flexion produced by the Veteran over the staged periods before October 2007, from October 2007 through December 2009, and since December 2009, the Board finds that the Veteran's overall disability picture, in terms of lost flexion, is not consistent with a higher rating under DC 5260 during each of those staged periods.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.

Overall, the Board finds that the Veteran is not entitled to a compensable disability rating for lost flexion prior to October 2007; is entitled to an initial disability rating of 20 percent for the staged period from October 2007 through December 2009; and is not entitled to a disability rating in excess of 10 percent, based on lost flexion, for the period from December 2009.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.



Additional Disability Rating for Left Knee Instability and Subluxation

The Board notes that in instances where a veteran's knee disorder is manifested by both loss of motion due to arthritis and instability in the knee, distinct and separate disability ratings may be awarded for the loss of motion in the knee and for the instability.  As such, the Board has considered assignment of an additional rating for instability in this case under DC 5257, separate and apart for disability ratings awarded for loss of left leg flexion under DC 5260 and for loss of left leg extension under DC 5261.

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately for each under DC 5003 and DC 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

General Counsel also considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the model in the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  The General Counsel stated that, given the findings of osteoarthritis in the hypothetical, the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DC 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's reported symptoms appear to consist primarily of reported pain and loss of motion.  In this regard, the Veteran does not report any sensations of his left knee either locking or giving way at any time during the appeal period.  Indeed, frequent valgus and varus stress testing did not reveal any ligamentous laxity.  Hence, there is no evidence in the claims file that the Veteran's left knee disabilities have ever been productive of instability.

Similarly, the evidence does not show overall, that the Veteran's left knee disabilities have produced a recurring subluxation.  The evidence pertaining to treatment before September 2006 does not indicate the presence of left knee subluxation.  Although a one centimeter lateral subluxation was seen in the left knee during September 2006 VA treatment, there is no evidence in the record that the Veteran experienced any other subluxation in his left knee.  In this regard, an examination during VA treatment in October 2008 revealed a "fixed" varus deformity, thus indicating that subluxation was not present.  Subsequent VA treatment records through 2011 and VA examinations performed in March 2008 and December 2009 did not reveal any recurring subluxation.  Accordingly, although the evidence indicates the one-time occurrence of left knee subluxation in September 2006, the evidence does not support the assignment of an additional disability rating for recurrent subluxation or lateral instability under DC 5257.

Further Staged Disability Ratings and Extra-schedular Considerations for Left Knee Disabilities

With regard to each of the cited service-connected left knee disabilities, the Board finds that there is no basis for additional "staged" ratings, other than that contemplated in connection with the Veteran's left knee limitation of flexion.  Rather, the symptomatology concerning the Veteran's laxity of left knee ligaments with genu varum, traumatic arthritis has been essentially consistent and fully contemplated by the assigned disability ratings.

The Board also finds that referral of this matter for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's left knee disabilities.  In this regard, the Board finds that the record does not show that the Veteran's residuals from left os calcis fracture are so exceptional or unusual as to warrant the assignment of a higher disability rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  As also discussed below, the Board notes that the Veteran has remained employed at his same place of employment throughout the course of this appeal.  Further, the evidence does not show that the Veteran has required hospitalization or other in-patient care including surgery for his left knee disabilities.  For these reasons, the Board also finds that there is no basis to refer this matter for extraschedular consideration, as  outlined under 38 C.F.R. § 3.321.  Rather, the Veteran's left knee symptoms are already contemplated by the schedular criteria.  See Thun, 22 Vet. App. 111.

IV.  TDIU

A.  General Principles for TDIU

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability:  1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

B.  Analysis

The Board observes that during the pendency of this appeal a June 2010 rating decisions was issued to the Veteran which granted service connection for prostate cancer, effective from April 14, 2010, with a full 100 percent disability rating.  Insofar as the Veteran's claim for TDIU, the Board notes that the June 2010 rating decision does not preclude the Board from granting a simultaneous award of TDIU that also encompasses the period from April 14, 2010.  In that regard, the Court has held that a claim for TDIU is not moot even after a schedular 100 percent evaluation is assigned as it may still form the basis for the assignment of Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).

Service connection is presently in effect for the Veteran for prostate cancer, rated as 100 percent disabling; left knee laxity with genu varum and traumatic arthritis, rated as 40 percent disabling; residuals from left os calcis fracture, rated as 20 percent disabling; low back disorder, secondary to left knee laxity with genu varum and traumatic arthritis, rated as 20 percent; diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; ischemic heart disease, secondary to herbicide exposure, rated as 10 percent disabling; right knee patellar tendonitis, secondary to residuals from left os calcis fracture, rated as 10 percent disabling; and loss of flexion of the left knee, rated as 10 percent disabling.  Given the foregoing, the Veteran has met the threshold ratings criteria for TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16(a).

The record shows that the Veteran was able to maintain longstanding and ongoing employment with the United States Postal Service (USPS) which began in 1968, as reported at his October 2005 VA examination, and ended with his retirement in May 2010, as reported at a March 2011 VA treatment.  The treatment records in the claims file, which pertain to evaluations and treatment received by the Veteran since 1985, indicate that the Veteran's various disabilities have resulted in some physical limitations that have interfered with his work performance.  Toward this end, April 2000 VA treatment records show that the Veteran was placed on work restrictions at that time, which consisted of lifting and carrying limitations of 15 pounds and walking or standing for periods of no more than three hours.  VA treatment records from May 2005 reflect that additional work restrictions were added at that time, including lifting limitations of less than 10 pounds and limitations of standing, walking, driving, or lifting over the shoulder less than three hours per day.  The Board notes, however, that the Veteran was permitted to sit and perform fine manipulation work up to eight hours per day.  These restrictions were initially temporary through July of 2005.  At an August 2005 VA treatment visit, the same restrictions were placed indefinitely.

Notwithstanding the foregoing work restrictions, there is no evidence that the Veteran was ever determined by his treating and examining physicians as being totally disabled or unable to secure or follow a substantially gainful occupation.  As noted above, the Veteran remained in the employment of USPS from 1968 to 2010.  An August 2005 letter to the Veteran from USPS indicates that the Veteran was to be placed on enforced leave, beginning in late September 2005, due to the unavailability of light duty work that was within the aforementioned work restrictions.  In an April 2006 letter, however, the Veteran notified VA that he had accepted a modified duty position with his employer.  As reported at his March 2008 and December 2009 VA examinations, the Veteran was able to remain at this modified duty position, which the Veteran described as full-time 40 hours per week sedentary computer work, apparently through his retirement in May 2010.  At his March 2011 VA treatment, the Veteran reported that his retirement was based upon his age and years of service with USPS.

Overall, the evidence shows that the Veteran was able to maintain over 42 years of employment with USPS despite his various service-connected disabilities.  Although the Veteran was placed upon work restrictions beginning in 2000 which would have appeared to greatly impede the Veteran's ability to engage in heavy physical labor, there is no indication that the Veteran was unable to perform more sedentary work.  In this regard, and as noted above, work restrictions stated at the Veteran's May 2005 VA treatment reflect that the Veteran was virtually unlimited in his ability to perform fine manipulation work with his hands.  Indeed, following a brief period in which the Veteran was placed on enforced leave, he was able to work at a sedentary computer position up through his age and experience-based retirement in May 2010.  To the extent that the Veteran may assert that he is entitled to a limited period of TDIU encompassing the five or six month period in which he was placed on enforced leave, the Board notes that such leave was due solely to the unavailability of light duty work at USPS, and was not due to a finding that the Veteran was temporarily totally disabled.  Hence, the Board finds that the Veteran would not be entitled to TDIU, even for the limited period during which he was placed on enforced leave.

In summary, although the extent of the Veteran's service-connected disabilities qualify the Veteran for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), the Veteran is not entitled to TDIU because the evidence does not show that he was unable to secure or follow a substantially gainful occupation.  As the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU, this claim must be denied.  In reaching this determination, the Board once again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for right ankle disability, claimed as due to service-connected disabilities, is granted.

Entitlement to an increased disability rating for residuals, fracture, left os calcis, currently rated as 20 percent disabling, is denied. 

Entitlement to an increased disability rating for laxity of left knee ligaments with genu varum, traumatic arthritis, currently rated as 40 percent disabling, is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion prior to October 22, 2007 is denied.

Entitlement to a 20 percent disability rating for left knee limitation of flexion from October 22, 2007 to December 11, 2009 is granted, subject to the rules and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion from December 12, 2009 is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


